Citation Nr: 1027889	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  04-43 133	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for Crohn's 
disease.

2.  Entitlement to a compensable evaluation for toenail fungus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and August 2006 Regional Office 
(RO) in Detroit, Michigan rating decisions.

The above issues were remanded by the Board for additional 
development in November 2008.  The issues are once again before 
the Board.


FINDINGS OF FACT

On June 22, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran, through 
his accredited representative, that he wished to withdraw his 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his/her authorized representative, 
has withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Specifically, a letter from the Veteran's representative dated in 
June 2010 stated that a May 2010 rating decision had granted the 
Veteran entitlement to total disability based on individual 
unemployability (TDIU) with additional special monthly 
compensation and in light thereof, the Veteran desired to 
withdraw his appeal of all active issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


